DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

3.	The following office action is a Final Office Action in response to communications received on 11/17/2020.
Claims 22, 26, 31, 33, 35, 39 and 40 have been amended; claims 1-21 are canceled. Therefore, claims 22-42 are currently pending in this application.

Response To Arguments
4.	The amendment to claim 39 is sufficient to overcome the objection set forth in the previous office-action. 
	Similarly, the amendment to claim 40 is sufficient to overcome the rejection set forth in the previous office-action under section §101.  


Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 22-42 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Each of claims 22, 31 and 40 recites, “monitoring the first individual's interaction with the formatted message while displayed on the display device to determine a length of time it takes the first individual to read the formatted message, wherein a parameter for display of a future message is adjusted based on said length of time, the parameter being used by a rule configured to adapt an experience of the first individual to a cognitive wellness of the first individual when subsequently formatting video content for the first individual”
	However, the original disclosure does not have written description regarding any implementation that adjusts, based on the length of time, a parameter for display of a future message; wherein the parameter is used by a rule that adapts an experience of 
Instead, the original disclosure merely describes that the system receives information/signals from the user (e.g. length of time it takes the user to read a message), and thereby the system can adapt the user’s experience to the user’s cognitive wellness (e.g. see ¶[0045] of the specification). As evident from the specification, such process of adapting the user’s experience to the user’s cognitive wellness does not necessarily suggest the limitations identified above. Particularly, the act of adapting the user’s experience to the user’s cognitive wellness does not necessarily indicate the act of adjusting—based on the length of time—of a parameter for display of a future message. It is also worth noting that the system is utilizing the length of time, but not another parameter, to adapt the user’s experience to the user’s cognitive wellness.     
In addition:
	Each of claims 26 and 35 recites, “loading a second rule . . .  associated with a visual display of said formatted message, the second rule being associated with a second measure of impairment of the first individual's mental acuity; displaying said formatted message on a display device associated based on said second rule”
	However, the original disclosure does not have written description regarding such second rule associated with a second measure of impairment of the first individual’s mental acuity. 
Although the original disclosure describes measuring the mental acuity of the user based on the administration of one or more cognitive tests (e.g. see ¶[0082] of the specification]), it does not necessarily describe such second rule associated with a second measure of impairment of the first individual’s mental acuity. 
wherein the second rule includes the parameter for display of the future message that is adjusted based on the length of time”.
	However, as already pointed out above per each of claims 26 and 35, the original disclosure does not have support regarding such second rule that is associated with a second measure of impairment of the first individual’s mental acuity. In addition, the original disclosure also does not have support regarding a parameter for display of a future message that is adjusted based on the length of time (see the discussion above per each of claims 22 and 31). 
	Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).

6.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claim 22-42 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
monitoring the first individual's interaction with the formatted message while displayed on the display device to determine a length of time it takes the first individual to read the formatted message, wherein a parameter for display of a future message is adjusted based on said length of time, the parameter being used by a rule configured to adapt an experience of the first individual to a cognitive wellness of the first individual when subsequently formatting video content for the first individual”
	However, it is unclear what is implied regarding the “parameter”, which is used by a rule configured to adapt an experience of the first individual to a cognitive wellness of the first individual when subsequently formatting video content for the first individual. Particularly, given the context of the disclosure, the disclosed system appears to utilize the length of time—but not another parameter—to adapt the user’s experience to the user’s cognitive wellness (see [0045], emphasis added), 
“. . . Also, when the system receives information/signals from the user himself/herself (e.g., time it takes to read or transmit a message, choice of communication, etc.), the system can adapt the user’s experience to the user’s cognitive wellness”.
	The above excerpt confirms that the system is utilizing data received from the user (e.g. the time it takes to read/transmit a message; the choice of communication, etc.), as opposed to another parameter, to adapt the user’s experience to the user’s cognitive wellness. Thus, at least for the reasons indicated above, each of claims 22, 31 and 40 is ambiguous.     

administering the baseline cognitive test and memory training to the first individual having a diagnosis of dementia to obtain baseline cognitive test results including the first measure of impairment of the first individual's mental acuity”
	However, each of the above claims lacks sufficient antecedent basis for the term “the baseline cognitive test and memory training”.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S.1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 22-24, 26, 27, 29, 31-33, 35, 36, 38 and 40-42 are currently rejected under 35 U.S.C.103 as being unpatentable over Schmidt 2011/0184250 in view of Lee 2002/0049852 and further in view of McCormick 2002/0059339.
Schmidt teaches the following claimed limitations: a method of treating dementia ([0008]; claim 12, lines 1-5: e.g. a computerized system that helps a user(s) to manage a disease—such as Alzheimer disease. It is worth noting that Alzheimer’s disease is the most common type of dementia), comprising: receiving a message from an external source intended for a first individual, said message includes video content; 
accessing a rule associated with the first individual; automatically formatting said video content of said message based on the rule; automatically generating a formatted message that includes the formatted content; ([0162]; [0163] lines 1-6; [0164] and [0165]: e.g. a message intended for the user is received from a messaging engine; and the message undergoes—based on the type of user and the type of user device—proper configuration, including selecting the message content and format; and wherein the message content is also tailored based on further attributes of the user. Accordingly, such process of configuring the message based on the type of user and the type of user device, thereby applying a particular message content and format, etc., already suggests the process of accessing a rule associated with the first individual; wherein the content of the message is automatically formatted based on the rule; and thereby a formatted message, which includes the formatted content, is automatically generated. It is worth noting that the message implied above already includes video; see [0164], lines 1-2); and monitoring the first individual's interaction with the formatted message while displayed on the display device ([0163] lines 21-29; [0166]: e.g. the system already monitors the user’s interaction with the formatted message; such as whether the user is providing feedback via a check-box, etc.).
	Although Schmidt does not explicitly describe that the rule is based on a first measure of impairment of the first individual's mental acuity, Schmidt already suggests that the system formats the message based on the type of user ([0163] lines 1-6); 
	In this regard, Alzheimer’s disease is the most common type of dementia (or a progressive form of dementia); and therefore, it is understood that the diagnostic process involves administering one or more tests to the user for determining the mental statuses of the user, including the user’s mental acuity (e.g. see (i) Montreal  Cognitive Assessment (MoCA); Administration and scoring Instructions; (ii) the MONTREAL COGNITIVE  ASSESSMENT (MOCA)). 
For instance, a health professional administers one or more cognitive and/or memory tests to the user (e.g. displaying a set of pictures to the user; and thereby requesting the user whether he/she recognizes one or more of the pictures, etc.); and wherein the test result(s) is compared to one or more baseline parameters to determine the degree/severity of deterioration of the user’s cognitive ability, etc.  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schmidt’s system; for example, by administering one or more tests to the user at one or more time intervals; and wherein one or more attributes observed from one or more of the tests is further utilized when formatting the message(s) to the user, in order to improve the user’s chance to easily recognize the message(s); and thereby making the system more beneficial to the user.  
	Schmidt does not describe, the formatting includes normalizing the video content to a universal video format; and determining a length of time it takes the first individual to read the formatted message, wherein a parameter for display of a future message is adjusted based on said length of time, the parameter being used by a rule 
	Regarding such formatting that normalizes the video content to a universal video format, Lee discloses a system that facilitates communications of video and audio messages, and wherein the system converts a video content into a universal video format ([0038], [0040] to [0042], [0052]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Schmidt in view of Lee; for example, by incorporating at least a universal video rendering functionality into the system, in order to enable the system to efficiently manage various versions of video contents, so that a message(s) that involves a different version(s) of video format(s) is easily converted to a format(s) compatible to the hardware and/or software configuration of the user’s device; thereby further improving the effectiveness of the system. 
	Furthermore, McCormick discloses a system for optimizing content presentation to a recipient, wherein the system evaluates the time it takes the user to read a given document/content; and thereby applies a rule to modify one or more elements of a document/content; such as adapting, based on the time length monitored above, one or more elements of a future document/content to be presented to the user ([0009]; [0023] lines 11-14; [0027], [0029]: e.g. the system establishes correlations between various content elements [such as font width] and user attributes [such as reading time] that reflect the user’s experience with the content; and thereby the system utilizes such correlations to adjust future content to the user. Accordingly, the system adapts an experience of the user to a cognitive wellness of the user when subsequently formatting content for the user).  
Schmidt in view of Lee and further in view of McCormick; for example, by incorporating an algorithm(s) that determines the amount of time that the user spends reading a given message/content; and wherein the system further refines—based on the amount of time determined above—one or more elements of 
the current and/or future message (e.g. adjusting the size and/or orientation of one or more textual and/or graphical elements of the message/content to simplify the reading task to the user, etc.), in order to enable the user to easily and effectively read—within a reasonable amount of time—the current and/or future message(s); thereby making the system more efficient and beneficial to the user.   
Regarding claim 31, Schmidt teaches the following claimed limitations: a system treating dementia ([0008]; claim 12, lines 1-5: e.g. a computerized system that helps a user(s) to manage a disease—such as Alzheimer disease. It is worth noting that Alzheimer’s disease is the most common type of dementia), comprising: one or more data processors; one or more non-transitory computer-readable mediums encoded with instructions for commanding the one or more data processors to execute steps of a method ([0036], [0080], [0081]: e.g. the system already comprises one or more computing devices, which communicate with one or more servers over a communication network. Accordingly, the system already implements  one or more data processors, and one or more non-transitory computer-readable mediums encoded with instructions for commanding the one or more data processors), the method comprising: receiving a message from an external source intended for a first individual, said message including video content; accessing a rule associated with the first individual; automatically formatting said video content of said e.g. a message intended for the user is received from a messaging engine; and the message undergoes—based on the type of user and the type of user device—proper configuration, 

including selecting the message content and format; and wherein the message content is also tailored based on further attributes of the user. Accordingly, such process of configuring the message based on the type of user and the type of user device, thereby applying a particular message content and format, etc., already suggests the process of accessing a rule associated with the first individual; wherein the content of the message is automatically formatted based on the rule; and thereby a formatted message, which includes the formatted content, is automatically generated. It is worth noting that the message implied above already includes video; see [0164], lines 1-2); monitoring the first individual's interaction with the formatted message while displayed on the display device ([0163] lines 21-29; [0166]: e.g. the system already monitors the user’s interaction with the formatted message; such as whether the user is providing feedback via a check-box, etc.). 
Although Schmidt does not explicitly describe that the rule is based on a first measure of impairment of the first individual's mental acuity, Schmidt already suggests that the system formats the message based on the type of user ([0163] lines 1-6); [0164]); such as a user with Alzheimer’s disease (see claim 12, lines 1-5); and wherein such medical condition is obtained based on clinical exams (claim 6). 
In this regard, Alzheimer’s disease is the most common type of dementia (or a progressive form of dementia); and therefore, it is understood that the diagnostic process involves administering one or more tests to the user for determining the mental e.g. see (i) Montreal  Cognitive Assessment (MoCA); Administration and scoring Instructions; (ii) the MONTREAL COGNITIVE  ASSESSMENT (MOCA)). 

For instance, a health professional administers one or more cognitive and/or memory tests to the user (e.g. displaying a set of pictures to the user; and thereby requesting the user whether he/she recognizes one or more of the pictures, etc.); and wherein the test result(s) is compared to one or more baseline parameters to determine the degree/severity of deterioration of the user’s cognitive ability, etc.  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schmidt’s system; for example, by administering one or more tests to the user at one or more time intervals; and wherein one or more attributes observed from one or more of the tests is further utilized when formatting the message(s) to the user, in order to improve the user’s chance to easily recognize the message(s); and thereby making the system more beneficial to the user.  
	Schmidt does not describe, the formatting includes normalizing the video content to a universal video format; and determining a length of time it takes the first individual to read the formatted message, wherein a parameter for display of a future message is adjusted based on said length of time, the parameter being used by a rule configured to adapt an experience of the first individual to a cognitive wellness of the first individual when subsequently formatting video content for the first individual.
	Regarding such formatting that normalizes the video content to a universal video format, Lee discloses a system that facilitates communications of video and audio 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Schmidt in view of Lee; for example, by incorporating at least a universal video rendering functionality into the system, in order to enable the system to efficiently manage various versions of video contents, so that a message(s) that involves a different version(s) of video format(s) is easily converted to a format(s) compatible to the hardware and/or software configuration of the user’s device; thereby further improving the effectiveness of the system. 
	Furthermore, McCormick discloses a system for optimizing content presentation to a recipient, wherein the system evaluates the time it takes the user to read a given document; and thereby applies a rule to modify one or more elements of a document(s); such as adapting, based on the time length monitored above, one or more elements of a future document(s) to be presented to the user ([0009]; [0023] lines 11-14; [0027], [0029]: e.g. the system establishes correlations between various content elements [such as font width] and user attributes [such as reading time] that reflect the user’s experience with the content; and thereby the system utilizes such correlations to adjust future content to the user. Accordingly, the system adapts an experience of the user to a cognitive wellness of the user when subsequently formatting content for the user).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify the invention of Schmidt in view of Lee and further in view of McCormick; for example, by incorporating an algorithm(s) that determines the amount of time that the e.g. adjusting the size and/or orientation of one or more textual and/or graphical elements of the message/content to simplify the reading task to the user, etc.), in order to enable the user to easily and effectively read—within a reasonable amount of time—the current and/or future message(s); thereby making the system more efficient and beneficial to the user.   
Regarding claim 40, Schmidt teaches the following claimed limitations: a non-transitory computer-readable medium encoded with instructions for commanding one or more data processors to execute steps of a method ([0036], [0080], [0081]: e.g. a system that comprises one or more computing devices, wherein the computing devices communicate with one or more servers over a communication network. Accordingly, the system already implements at least a computer-readable medium encoded with instructions for commanding one or more data processors), the method comprising: receiving a message from an external source intended for a first individual, said message including video content; accessing a rule associated with the first individual; automatically formatting said video content of said message based on the rule; automatically generating a formatted message that includes the formatted content ([0162]; [0163] lines 1-6; [0164] and [0165]: e.g. a message intended for the user is received from a messaging engine; and the message undergoes—based on the type of user and the type of user device—proper configuration, including selecting the message content and format; and wherein the message content is also tailored based on further attributes of the user. Accordingly, such process of configuring the message based on the type of user and the type of user device, thereby applying a particular message content and format, etc., already suggests the process of accessing a rule associated with the first individual; wherein the content of the message is automatically formatted based on the rule; and thereby a formatted message, which includes the formatted content, is automatically generated. It is worth noting that the message implied above already includes video; see [0164], lines 1-2); monitoring the first individual's interaction with the formatted message while displayed on the display device ([0163] lines 21-29; [0166]: e.g. the system already monitors the user’s interaction with the formatted message; such as whether the user is providing feedback via a check-box, etc.).
Although Schmidt does not explicitly describe that the rule is based on a first measure of impairment of the first individual's mental acuity, Schmidt already suggests that the system formats the message based on the type of user ([0163] lines 1-6); [0164]); such as a user with Alzheimer’s disease (see claim 12, lines 1-5); and wherein such medical condition is obtained based on clinical exams (claim 6). 
In this regard, Alzheimer’s disease is the most common type of dementia (or a progressive form of dementia); and therefore, it is understood that the diagnostic process involves administering one or more tests to the user for determining the mental statuses of the user, including the user’s mental acuity (e.g. see (i) Montreal  Cognitive Assessment (MoCA); Administration and scoring Instructions; (ii) the MONTREAL COGNITIVE  ASSESSMENT (MOCA)). 
For instance, a health professional administers one or more cognitive and/or memory tests to the user (e.g. displaying a set of pictures to the user; and thereby requesting the user whether he/she recognizes one or more of the pictures, etc.); and wherein the test result(s) is compared to one or more baseline parameters to determine the degree/severity of deterioration of the user’s cognitive ability, etc.  
Schmidt’s system; for example, by administering one or more tests to the user at one or more time intervals; and wherein one or more attributes observed from one or more of the tests is further utilized when formatting the message(s) to the user, in order to improve the user’s chance to easily recognize the message(s); and thereby making the system more beneficial to the user.  
	Schmidt does not describe, the formatting includes normalizing the video content to a universal video format; and determining a length of time it takes the first individual to read the formatted message, wherein a parameter for display of a future message is adjusted based on said length of time, the parameter being used by a rule configured to adapt an experience of the first individual to a cognitive wellness of the first individual when subsequently formatting video content for the first individual.
	Regarding such formatting that normalizes the video content to a universal video format, Lee discloses a system that facilitates communications of video and audio messages, and wherein the system converts a video content into a universal video format ([0038], [0040] to [0042], [0052]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Schmidt in view of Lee; for example, by incorporating at least a universal video rendering functionality into the system, in order to enable the system to efficiently manage various versions of video contents, so that a message(s) that involves a different version(s) of video format(s) is easily converted to a format(s) 
	Furthermore, McCormick discloses a system for optimizing content presentation to a recipient, wherein the system evaluates the time it takes the user to read a given document; and thereby applies a rule to modify one or more elements of a document(s); such as adapting, based on the time length monitored above, one or more elements of a future document(s) to be presented to the user ([0009]; [0023] lines 11-14; [0027], [0029]: e.g. the system establishes correlations between various content elements [such as font width] and user attributes [such as reading time] that reflect the user’s experience with the content; and thereby the system utilizes such correlations to adjust future content to the user. Accordingly, the system adapts an experience of the user to a cognitive wellness of the user when subsequently formatting content for the user).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify the invention of Schmidt in view of Lee and further in view of McCormick; for example, by incorporating an algorithm(s) that determines the amount of time that the user spends reading a given message/content; and wherein the system further refines—based on the amount of time determined above—one or more elements of the current and/or future message (e.g. adjusting the size and/or orientation of one or more textual and/or graphical elements of the message/content to simplify the reading task to the user, etc.), in order to enable the user to easily and effectively read—within a reasonable amount of time—the current and/or future message(s); thereby making the system more efficient and beneficial to the user.   



Regarding each of claims 23, 32 and 41, Schmidt in view of Lee and further in view of McCormick teaches the claimed limitations as discussed above.
	Schmidt further teaches, wherein the message is in a format provided by said external source, wherein said content of said message includes sound content ([0164] lines 1-7: e.g. the message is comprised of voice and/or audio; and therefore, it already encompasses a message involving audio and video);
	Regarding each of claims 24, 33 and 42,  Schmidt in view of Lee and further in view of McCormick teaches the claimed limitations as discussed above.
	The limitation, “administering . . . baseline cognitive test and memory training to the first individual having a diagnosis of dementia to obtain baseline cognitive test results including the first measure of impairment of the first individual's mental acuity”, is directed to a common diagnostic technic for evaluating the mental status of the user, including the user’s mental acuity. 
	As already discussed above per each of claims 22, 31 and 40, Schmidt suggests that the user’s medical condition—such as Alzheimer’s disease—is diagnosed based on clinical exams (claim 6 and claim 12, lines 1-5). Particularly, it is understood that a health professional administers one or more cognitive and/or memory tests to the user; and wherein the test result(s) is compared to one or more baseline parameters to determine the degree/severity of deterioration of the user’s cognitive ability, etc. 
Accordingly, the teaching of Schmidt discussed above already suggests, at least implicitly, the limitations recited per each of claims 24, 33 and 42.   
Schmidt in view of Lee and further in view of McCormick teaches the claimed limitations as discussed above.
	The limitation, “loading a second rule . . . associated with a visual display of said formatted message, the second rule being associated with a second measure of impairment of the first individual's mental acuity; displaying said formatted message on a display device associated based on said  second rule”, is already addressed above according to the modification discussed per each of claims 22 and 31. 
For instance, one or more tests are administered to the user at one or more time intervals; and wherein one or more attributes observed from one or more of the tests is further utilized when formatting the message(s) to the user, in order to improve the user’s chance to easily recognize the message(s); and thereby making the system more beneficial to the user.  
Accordingly, the modified system already suggests loading a second rule, which is associated with a second measure of impairment of the user’s mental acuity; and thereby the system displays the formatted message on a display device associated based on the second rule.     
Regarding each of claims  27 and 36, Schmidt in view of Lee and further in view of McCormick teaches the claimed limitations as discussed above.
Similar to the point made above, the modified system discussed per each of claims 22  and 31 already suggests the limitation, “wherein the second rule includes the parameter for display of the future message that is adjusted based on the length of time”.
Particularly, the modified system already determines the amount of time that the user spends reading the current message; and thereby refines one or more elements of a  future message to be displayed (e.g. adjusting the size and/or orientation of one or more textual and/or graphical elements of the content/message to simplify the reading task to the user, etc.). Accordingly, the second rule already includes the parameter for display of the future message that is adjusted based on the length of time.  
Regarding each of claims  29 and 38, Schmidt in view of Lee and further in view of McCormick teaches the claimed limitations as discussed above. Schmidt further teaches, wherein the rule is associated with at least one of: a source of the message; a length of the message; whether the message contains an image; or whether the message conforms to a particular parameter ([0162]; [0164], [0179]: e.g. as already discussed per each of claims 22 and 31, the message intended for the user is received from the messaging engine; and wherein the message is comprised of text, voice, video and/or images, etc. Accordingly, the rule is associated with at least one of a source of the message, or whether the message contains an image, etc.).	
●	Claims 25 and 34 are rejected under 35 U.S.C.103 as being unpatentable over Schmidt 2011/0184250 in view of Lee 2002/0049852, in views of McCormick 2002/0059339 and further in view of Adelson 2006/0294108. 
Regarding each of claims 25 and 34, Schmidt in view of Lee and further in view of McCormick teaches the claimed limitations as discussed above.
Regarding the limitation, “when baseline test results indicate that the first individual consistently identifies the external source”, the modified system discussed per each of claims 22 and 31 already involves the process of formatting the message by incorporating one or more attributes observed from the test result. 
The above modification does not positively suggest, “adding information about a person associated with the external source from the first individual's social directory to the formatted message”.
Schmidt suggests that the system already accesses the user’s care network, such as family and care provider, in order to provide appropriate communication; and wherein social network analysis is performed to profile care givers frequently contacted, etc. ([0090], [0150], [0179]). 
Moreover, Adelson discloses a system for assisting a user experiencing a cognitive problem, wherein the system automatically generates a formatted message to the user; for example, by incorporating a picture of the user’s family member into the message in order to make the user more attentive to the message ([0077]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Schmidt in view of Lee, in view of McCormick and further in view of Adelson; for example, by storing one or more pictures of family members and/or care providers into the user’s care network (i.e. database or directory of the user’s network); wherein the algorithm(s) is upgraded to evaluate one or more graphical, textual and/or audio data that the user easily recognizes during interaction with the system, including during one or more test sessions (e.g. one or more pictures of family members and/or care providers that the user usually recognizes, etc.); and wherein the algorithm further considers the above evaluation result when formatting the message (e.g. incorporating—into the message—the graphical, textual and/or audio data that the user usually recognizes, etc.), in order to further maximize the user’s success rate in easily recognizing and comprehending the message; thereby enhancing the reliability of the system.    
Schmidt 2011/0184250 in view of Lee 2002/0049852, in views of McCormick 2002/0059339 and further in view of Beattie 2012/0149404. 
Regarding each of claims  28 and 37, Schmidt in view of Lee and further in view of McCormick teaches the claimed limitations as discussed above.
Schmidt further teaches, wherein said rule includes a primary method of communication for said first individual, wherein said primary method of communication is associated with a first parameter associated with the content of the message ([0164], lines 1-4 and [0179]: e.g. the system already allows the user to specify the communication 
method—such as voice versus text; and wherein the system considers the user’s method when  providing message to the user. Moreover, it is understood that one or more of such communication methods—i.e. email, text, etc.—inherently involve at least one limitation; such as the size of the message, etc. Accordingly, the rule already includes a primary method of communication for the individual; and wherein it is associated with a first parameter associated with the content of the message). 
Schmidt does not explicitly describe, determining whether said content meets said first parameter, when the message meets the first parameter, receiving said message via said primary method of communication, and when the message fails to meet the first parameter, receiving said message via a secondary method of communication.
	However, Beattie discloses a system that determines whether a communication method, which a user’s device implements, is capable of handling a given content message; and thereby the system provides the content/message: (i) via the communication method if it is capable of handling the message, or (ii) via an alternative 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Schmidt in view of Lee, in view of McCormick and further in view of Beattie; for example, by incorporating an algorithm(s) that allows the system to determine the capability and/or applicability of one or more communication modes (e.g. email communication, text communication, voice communication, etc.); and wherein the 
system selects, based on the capability and/or applicability determined above, the most reliable mode of communication for delivering the message to the user, in order to minimize message or communication error due to the limits of one or more communication modes; and thereby improving the effectiveness and reliability of the system.  
Regarding each of claims  30 and 39, Schmidt in view of Lee, in view of McCormick and further in view of Beattie; teaches the claimed limitations as discussed above. 
Schmidt further teaches, wherein the primary method of communication is via a blog, an email, a forum, a text message, or a social media channel ([0162]; [0164], [0179]: Also see the modification discussed above per each of claims 28 and 37 above: e.g. the system already implements at least a text communication, or an email communication, as a primary mode of communication).



Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 
e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
McCormick 2002/0059339. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in US 10,594,636. 
For example, claim 1 of US 10,594,636 encompasses the features recited per each of claims 22, 31 and 40 of the current application, except for explicitly reciting that a parameter for display of a future message is adjusted based on the length of time, the parameter being used by a rule configured to adapt an experience of the first individual to a cognitive wellness of the first individual when subsequently formatting video content for the first individual.
However, claim 1 of US 10,594,636 already recites that the second set of rules includes a rule for displaying the formatted message in accordance with the length of time monitored during interaction.
Furthermore, McCormick discloses a system that evaluates the time it takes the user to read a given document/content; and thereby the system applies a rule to modify one or more elements of a document/content; such as adapting, based on the time length monitored above, one or more elements of a future document/content to be presented to the user ([0009]; [0023] lines 11-14; [0027], [0029]: e.g. the system establishes correlations between various content elements [such as font width] and user attributes [such as reading time] that reflect the user’s experience with the content; and thereby 
the system utilizes such correlations to adjust future content to the user. Accordingly, the system adapts an experience of the user to a cognitive wellness of the user when subsequently formatting content for the user).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify claim 1 in view of McCormick; for example, by incorporating an algorithm(s) that determines the amount of time that the user spends reading a given message/content; and wherein the system further refines—based on the amount of time determined above—one or more elements of the current and/or future message (e.g. adjusting the size and/or orientation of one or more textual and/or graphical elements of the message/content to simplify the reading task to the user, etc.), in order to minimize the difficulty that the user may face when reading and/or viewing additional messages.  
Response to Arguments.
9.	Applicant’s arguments have been fully considered (i.e. the arguments filed on 11/17/2020). 
(i)	Applicant’s arguments directed to section §112(a) are not persuasive. Applicant argues,  
With regard to claims 22, 31, and 40 (and with claims 27 and 36), it is submitted that "wherein a parameter for display of a future message is adjusted based on said length of time" in which length of time refers to a length of time that it takes the individual to read the formatted message finds support, in par. 45 of the specification which states: "The system may provide an interface layer through which communications to users can be normalized by making consistent the value-reads (e.g., format) of the communications. The information or message inputted into the system can be used in each aspect of the system to personalize the user's experience. Also, when the system receives information/signals from the user himself/herself (e.g., time it takes to read or transmit a message, choice of communication, etc.), the system can adapt the user's 
With regard to claims 26 and 25, the specification clearly supports the use of multiple rules (first set of rules, second set of rules) such as in paragraph 32 " ... the first or second set of rules can consider a cognitive ability of the individual end-user when formatting the message to comply with the parameters." As noted in the office action, cognitive ability is par. 82 of the specification as being related to mental acuity . . .

However, the Office disagrees with Applicant’s arguments at least for the following reasons:
	Firstly, the section that Applicant identified from the specification (¶[0045]), which is the same section that the Office identified under section §112(a), does not provide sufficient support regarding the newly added limitation, “a parameter for display of a future message is adjusted based on said length of time, the parameter being used by a rule configured to adapt an experience of the first individual to a cognitive wellness of the first individual when subsequently formatting video content for the first individual”.
	According to the specification (see ¶[0045]), the system my provide an interface layer that can normalize communications to users, “an interface layer through which communications to users can be normalized by making consistent the value-reads (e.g., format) of the communications”. In this regard, there is no specific parameter for future display that is being adjusted based on the length of time (i.e. the length of time it takes the user takes to read the message), wherein that parameter is used by a rule configured to adapt an experience of the first individual to a cognitive wellness of the first individual when subsequently formatting video content for the first individual.
The information or message inputted into the system can be used in each aspect of the system to personalize the user’s experience. Also, when, the system receives information/signals from the user himself/herself (e.g., time it takes to read or transmit a message, choice of communication, etc.), the system can adapt the user’s experience to the user’s cognitive wellness” If anything, the above section appears to suggest that the system utilizes a parameter, such as the length of time it takes the user to read the message, to adapt the user’s experience to the user’s cognitive wellness. Accordingly, unlike the current claims, the original disclosure does not suggest the process of adjusting—based on the length of time it takes the user to read the message—a parameter for display of a future message, wherein the parameter being used by a rule configured to adapt an experience of the first individual to a cognitive wellness of the first individual when subsequently formatting video content for the first individual. 
Applicant further asserts that “It is submitted that this passage clearly ties in the adaptation of the user experience based on the amount of time it takes to read a formatted message” However, unlike Applicant’s assertion, the passage (¶[0045]) is positively describing that the system adapts, based on the time it takes to read a message (i.e. the length of time it takes the user to read the message), the user’s experience to the user’s cognitive wellness. Consequently, Applicant’s assertion is not consistent with the specification. For instance, adapting the user’s expectance to the user’s cognitive wellness does not necessarily imply the “adaptation of the user experience based on the amount of time it takes to read a formatted message”. 

Secondly, the parameter claimed with respect to the issued parent application (i.e. US 10,594,636) is not necessarily identical to the parameter that each of claims 22, 31 and 40 is currently reciting. For instance, none of the claims of the parent application necessarily requires adjusting—based on the length of time—a parameter for display of a future message. Instead, the claim(s) of the parent application (e.g. see claim 2 of US 10,594,636) requires: (a) receiving the message via a primary method of communication when the message meets the parameter, and (b) receiving the message via a secondary method of communication when the message fails to meet the parameter. 
	As quite evident from the above observation, none of the claims of the parent application involves any adjustment to a parameter based on the length of time, let alone the process of adjusting—based on the length of time—a parameter for display of a future message, wherein the parameter being used by a rule configured to adapt an experience of the first individual to a cognitive wellness of the first individual when subsequently formatting video content for the first individual. Consequently, unlike Applicant’s assertion, the issued parent application (US 10,594,636) does not include similar subject matter. 
	Applicant’s arguments directed to claims 26 and 35 does not address the specific issue raised under section §112(a). Particularly, the issue is not whether the specification supports the use of multiple rules (a first set of rules, and a second set of rules), but whether the specification supports “the second rule being associated with a second measure of impairment of the first individual's mental acuity”. Consequently, Applicant’s arguments in this regard are also not persuasive.   
(ii)	Applicant’s arguments directed to section §103 are not persuasive. Applicant argues,   
Claims 22-24, 26, 27, 29, 31-33, 35, 36, 38 and 40-42 are currently rejected under 35 U.S.C.103 as being unpatentable over Schmidt 2011/0184250 in view of Lee 2002/0049852 and further in view of McCormick 2002/0059339 . . . 
It is submitted that the office action takes an overly broad view of the Schmidt reference in that this reference fails to suggest that a message is formatted using rules nor that the format of a subsequent message might be altered based on any sort of monitoring. Further, the administration of a cognitive or memory test to a patient differs from monitoring interaction with a message to, in turn, determine a length it takes the first individual to read the formatted message. The cited passage in Schmidt, par. 163, says that a proper configuration wrapper is applied based on a type of user and type of device. No other mention is made of user type and, as such, Schmidt fails to suggest the use of rules as recited. 
Further, the Lee reference describes a system which provides an adaptive output stream of media that is not based on a user cognitive attributes but, rather, based on available computer resources such as CPU speed, available runtime memory and CODECs (see, inter alia, Lee par. 40). 
Still further, the McCormick reference fails to suggest that a length of time for a first individual to read a message is used to adapt a subsequent message as recited. In particular, McCormick is directed to an arrangement in which to a system for publishing documents in which feedback is obtained about the design and content of a document including the amount of time to read a web page. Such audience testing differs from the adjustment of messages based on cognitive impairment as recited.
Given these differences, the skilled artisan would not have resulted in the subject matter in the independent claims and such claims should be allowable. 
As the independent claims are nonobvious under 35 U.S.C. § 103, then the claims depending therefrom are also nonobvious. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988). Accordingly, all claims should be allowable . . .
	


	Firstly, unlike Applicant’s assertion, the Office is not taking an overly broad view of Schmidt. Instead, as evident from the office-action, the Office is relying on facts described in the reference. 
	Applicant also appears to misconstrue the teaching of Schmidt. Particularly, Applicant fails to properly apply the combined teaching of the references as applied to the claims. For instance, Applicant asserts, “this reference fails to suggest that a message is formatted using rules nor that the format of a subsequent message might be altered based on any sort of monitoring”. 
However, contrary to Applicant’s assertion, Schmidt does teach the process of formatting a message using rules, including monitoring the user’s interaction with the  message. For instance, Schmidt describes that the system applies, based on the type of user (e.g. a patient with a particular condition), a configuration that affects the format of the message being displayed to the user (see [0164], emphasis added),
“	Messages sent to the patient may be comprised of text, voice, video, and/or images. The recipient may select their favored message form factor (for example, voice versus text). Additionally, the system may select the form factor and content. For example, message content and format change is selected by the system for the message associated with high outside allergen exposure to allergen sensitive patients . . . ”
As evident from the above excerpt, Schmidt does applies one or more rules to format a message to a user, wherein the rule(s) formats the message based on the user’s condition. The system also monitors the user’s interaction with the message displayed on the user’s device ([0163], [0166]).
an additional reference, namely McCormick, is incorporated to address the limitation directed to the process of adjusting—based on a length of time it takes the user to read the formatted message—a parameter for display of a future message (“the parameter being used by a rule configured to adapt an experience of the first individual to a cognitive wellness of the first individual when subsequently formatting video content for the first individual”). 
In this regard, McCormick evaluates the time it takes the user to read a given document/content; and thereby applies a rule to modify one or more elements of a document/content; such as adapting, based on the time length monitored above, one or more elements of a future document/content to be presented to the user ([0009]; [0023] lines 11-14; [0027], [0029]: also see ).
Accordingly, given the above teaching, the artisan (one of ordinary skill in the art) would be motivated to modify Schmidt in order to achieve the advantages discussed in the office-action (e.g. modifying Schmidt by incorporating an algorithm(s) that determines the amount of time that the user spends reading a given message/content; and wherein the system further refines—based on the amount of time determined above—one or more elements of the current and/or future message [such as adjusting the size and/or orientation of one or more textual and/or graphical elements of the message/content to simplify the reading task to the user, etc.], in order to enable the user to easily and effectively read—within a reasonable amount of time—the current and/or future message(s); thereby making the system more efficient and beneficial to the user).
The above observation demonstrates that the combined teaching of the references does suggest the claims. Consequently, Applicant’s arguments are certainly not persuasive. 
Secondly, Applicant is also confusing the clinical exam, which is administered to obtain the medical condition of the user, with the process of monitoring the user’s interaction with the message. For instance, Applicant asserts, “the administration of a cognitive or memory test to a patient differs from monitoring interaction with a message to, in turn, determine a length it takes the first individual to read the formatted message”
However, as abundantly clear from the office-action and the reference, such clinical exam (a clinical data from physical exams, etc.) is administered in order to determine the medical condition of the user; such as a user suffering from Alzheimer’s disease (see Schmidt: claims 6 and 12). Accordingly, such clinical exam does not necessarily correspond to the process of monitoring the user’s interaction with the message ([0163], [0166]). Consequently, Applicant’s arguments are inaccurate since Applicant is confusing the above two different issues. 
Moreover, Schmidt already teaches that the system applies a configuration to a message based on the type of user; such as a user with a specific medical condition ([0163], [0164]). Of course, such medical condition implies cognitive impairment, such as  Alzheimer’s disease (claim 12, lines 1-5). Consequently, Applicant’s assertion, “The cited passage in Schmidt, par. 163, says that a proper configuration wrapper is applied based on a type of user and type of device. No other mention is made of user type and, as such, Schmidt fails to suggest the use of rules as recited”, also fails to disprove the teaching of Schmidt as applied to the claims.  
Regarding Lee, Applicant assets that “Lee reference describes a system which provides an adaptive output stream of media that is not based on a user cognitive attributes but, rather, based on available computer resources such as CPU speed, available runtime memory and CODECs (see, inter alia, Lee par. 40)”
Lee is not necessarily required to evaluate the user’s cognitive attributes. Particularly, the primary reference, Schmidt, already teaches the process of formatting a message based on cognitive attributes of the user (see discussion above regarding Schmidt). Accordingly, Lee is merely required to teach the process of normalizing a video content into a universal video ([0038], [0040] to [0042], [0052]). Consequently, Applicant’s arguments directed to Lee are also not persuasive since Applicant appears to confuse the specific limitation that Lee is required to teach. 
Regarding McCormick, Applicant asserts that “McCormick reference fails to suggest that a length of time for a first individual to read a message is used to adapt a subsequent message as recited. In particular, McCormick is directed to an arrangement in which to a system for publishing documents in which feedback is obtained about the design and content of a document including the amount of time to read a web page. Such audience testing differs from the adjustment of messages based on cognitive impairment as recited”
However, again unlike Applicant’s assertion, McCormick is not necessarily required to determine whether the user is experiencing a cognitive impairment. This is because the primary reference (Schmidt) already teaches the process of determining cognitive impairment. Instead, McCormick is required to teach the process of monitoring the length of time it takes the user to read a content item; and thereby modifying one or more characteristics of a future content item based on the length of time monitored above ([0009]; [0023] lines 11-14; [0027], [0029]). Accordingly, Applicant’s arguments are not persuasive since Applicant again fails to properly apply the combined teaching of the references. Thus, at least for the reasons discussed above, the Office concludes that none of the claims is patentable over the prior art.   
Conclusion
10.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN HUNTER can be reached on (571) 270-7791. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715